Judgment, Supreme Court, New York County (Edwin Torres, J.), rendered November 15, 2005, convicting defendant, after a jury trial, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
While the court should have avoided singling out the intoxication defense as a matter upon which the jury should “proceed with caution,” the charge, viewed as a whole, conveyed the proper standards and did not deprive defendant of a fair trial (see People v Fields, 87 NY2d 821 [1995]). The court carefully instructed the jury on the People’s burden of proof, and it never suggested that defendant had any such burden (compare People v Velazquez, 77 AD2d 845 [1980], lv denied 51 NY2d 884 [1980]), or that the court had any opinion on the intoxication issue. Defendant’s argument concerning the court’s supplemental charge is unpreserved and without merit. Concur—Tom, J.E, Andrias, Sullivan, Williams and Gonzalez, JJ.